PER CURIAM.
Upon review of the record on appeal and after consideration of the briefs of the parties, we determine that where an individual has been charged for violation of a municipal ordinance in a municipal court upon a docket entry and the case has been transferred to county court for trial by jury as authorized by Section 932.61, Florida Statutes 1973, the case may be tried in the county court upon the docket entry without any necessity for the filing of an information therein. See Rule 3.-140(a)(2), Fla.RCrP (1973). Therefore, the circuit court erred in entering its rule absolute in prohibition prohibiting appellant-respondent, the Honorable Sylvan McElroy, County Judge, Orange County, Florida, from further proceeding in the prosecution of appellee-respondent, Robert Dennis Brown, upon a docket entry of the Municipal Court for the City of Orlando, Florida.
Accordingly, the rule absolute in prohibition is vacated and set aside and the cause is remanded to the circuit court with directions to discharge the respondent from the rule nisi and dismiss the action.
It is so ordered.
WALDEN, CROSS and MAGER, JJ„ concur.